DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rakshit (US 20210150896)

	Regarding claim 1, Rakshit teaches a method for controlling an autonomous vehicle to affect a view seen by an occupant of the autonomous vehicle, the method comprising: determining a navigation route (Rakshit [0055] “Navigation device turn-by-turn applications provide convenient and dynamically changeable navigation route options for use in a journey to a particular destination that may vary in response to different objective values or definitions”.); determining content associated with the navigation route (Rakshit [0072] “the configured processor determines that calendar data indicates that the user is travelling again to the same destination, or near the point of interest on a route to a different destination”.); monitoring current conditions of the autonomous vehicle and the occupant; determining, based on the current conditions, whether to change a position of the vehicle to affect the view seen by the occupant (Rakshit [0057] “it is also generally desirable for autonomous  ; and when the current conditions permit, moving the autonomous vehicle to affect the view seen by the occupant. (Rakshit [0067] “the configured processor determines that a first non-essential request maneuver of remaining within a current (middle) lane and reducing the current vehicle speed by “X” miles or kilometers per hour, or by “Y” percent, at a point 1.0 kilometer from a current location, through 1.5 kilometers of travel distance, will likely provide a satisfactory view; and that a second non-essential request maneuver of changing lanes and moving into a right-most lane in 0.3 kilometers while reducing the current vehicle speed by “X” miles or kilometers per hour, or by “Y” percent, through 2.0 kilometers of travel distance, will likely provide a best view”. See also Rakshit [0057] “t is also generally desirable for autonomous vehicles moving within a synchronized, managed traffic flow to accommodate dynamic, non-essential and even conflicting changes or divergences to a current route from a passenger, such as an instruction to slow and/or to relocate to another, less-optimal lane, in order that passengers may have a better view of a passing point of interest”.)

Regarding claim 2, Rakshit teaches the method of claim 1, wherein determining content associated with the navigation route comprises determining content that is viewable by occupants of vehicles traveling along the navigation route. (Rakshit [0057] “it is also generally desirable for autonomous vehicles moving within a synchronized, managed traffic flow to accommodate dynamic, non-essential and even conflicting changes or divergences to a current route from a passenger, such as an instruction to slow and/or to relocate to another, less-optimal lane, in order that passengers may have a better view of a passing point of interest”.

Regarding claim 3, Rakshit teaches the method of claim 1, wherein the current conditions of the autonomous vehicle comprise at least one of speed, direction, heading, lane position, position relative to other vehicles, or size. Rakshit [0066] “the user or other passenger submits an input that is recognized at 202 by a processer configured according to the present invention (the “configured processor”) as request for a non-essential change to positional data values of the autonomous vehicle defined for a current route that are presently being followed (executed) by the user autonomous vehicle to reach a specified destination. The non-essential positional data change defines a maneuver to change lanes, or reduce or increase vehicle speed, for purposes that are determined by the configured processor as not related to navigating to a specified destination of the route”.)

	Regarding claim 4, Rakshit teaches the method of claim 1, wherein the current conditions of the autonomous vehicle comprise information about vehicles surrounding the autonomous vehicle, the information including at least one of speed, direction, heading, lane position, position relative to other vehicles, or size. (Rakshit [0065] “the configured processor at 108 determines that (correlates), in association to the determined volume of the flow of traffic, a slowing of a first of the autonomous vehicles to a speed that is less than the posted limit on a roadway as a reaction to the slowing (in reaction) of four (4) others of the autonomous vehicles that needed to reduce their speed in order to maintain, appropriate safe spacing relative to each other, including in response to determining that the actions meet a contemporaneous occurrence threshold (that they occur within a specified threshold time proximity to each other); or that an autonomous vehicle changing lanes resulted in one (1) other vehicle slowing down and another one (1) vehicle changing lanes”.)

the method of claim 1, wherein the current conditions of the autonomous vehicle comprise whether changing the position of the vehicle will undesirably impact at least one of speed of the autonomous vehicle, route travel time, and/or route distance. Rakshit [0059] “The positional data determined at 102 is inclusive of current geographic coordinates of the autonomous vehicle (for example, as determined from global positioning satellite (GPS) or cellular or other radio or telephony location services), and vehicle speed variance data, the speed and speed changes of the user vehicle relative to a given location position or time”.)

		Regarding claim 10, Rakshit teaches the method of claim 1, wherein moving the autonomous vehicle comprises moving the autonomous vehicle from a first lane of a road to a second lane of the road that is closer to the content than the first lane. (Rakshit [0055] “Users may also disregard specified routes during temporary detours or divergence to meet another objective, such as to take a break for a meal, or to suddenly slow down and change lanes to provide a better view of a passing point of interest”.)

		Regarding claim 14, Rakshit teaches the method of claim 1, further comprising changing a position of a second autonomous vehicle adjacent to the autonomous vehicle, to allow the autonomous vehicle to be moved to affect the view seen by the occupant. (Rakshit [0062] “Such central management may include the issuance of speed and maneuvering commands that are responsively executed by the autonomous vehicles, such as to achieve a common rate of speed, or times of stopping and restarting and accelerating or decelerating rates, wherein groups of the autonomous vehicles are thereby caused to move essentially in unison”.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 20210150896) in view of Ramanujam (US 20150348112)

Regarding claim 6, Rakshit teaches the method of claim 1, but does not specifically teach wherein the current conditions of the autonomous vehicle comprise whether an autonomous vehicle service provider associated with the autonomous vehicle will receive from a content provider associated with the content, compensation for a view of the content by the occupant.

However, Ramanujam discloses an autonomous vehicle that may be configured to provide commands to drive the autonomous vehicle to the destination according to the route with targeted adverting which can be transmitted when the autonomous vehicle is within a defined distance from the business entities when driving on the route to the destination. The method teaches wherein the current conditions of the autonomous vehicle comprise whether an autonomous vehicle service provider associated with the autonomous vehicle will receive from a content provider associated with the content, compensation for a view of the content by the occupant. Ramanujam [0058} “the entity may be charged an advertisement fee each time their advertisement 324 is provided to the autonomous vehicle 310. In other words, the entity may provide compensation for the server 320, which may be associated with an advertisement provider, generating the route to be in proximity to the entity, which allows the entity's advertisement 324 to be provided to the user 330”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of Rakshit with the learnings from Ramanujam to have a system to provide measurable compensation for the provider of the advertising content in a reward based quantifiable method.

	Regarding claim 11, Rakshit teaches the method of claim 1, but does not specifically teach wherein moving the autonomous vehicle comprises moving the autonomous vehicle to a position that obstructs a view of the content as the autonomous vehicle passes the content.

However, Ramanujam discloses an autonomous vehicle that may be configured to provide commands to drive the autonomous vehicle to the destination according to the route with targeted adverting which can be transmitted when the autonomous vehicle is within a defined distance from the business entities when driving on the route to the destination. The method teaches wherein moving the autonomous vehicle comprises moving the autonomous vehicle to a position that obstructs a view of the content as the autonomous vehicle passes the content. (Ramanujam [0061] “the server 320 may identify a set of candidate routes or potential routes for the autonomous vehicle 310 to take based on the starting location and the destination. The candidate routes may be in proximity to business entities that are of interest to the user 330. In addition, the potential routes may be within a defined threshold of a shortest-distance route or a shortest-time route between the starting location and the destination. The server 320 may evaluate a financial benefit (e.g., advertising revenue) for each of the candidate routes when determining which route to provide to the autonomous vehicle 310. See also Ramanujam [0069] “The targeted advertisements may be provided when the users are traveling in an autonomous vehicle to a destination, wherein the targeted advertisements are based on user interests. In addition, the advertising may be related to places that are enroute to the user's destination”. Here it teaches the method of taking an alternate route that may obstruct a passenger from viewing content as the autonomous vehicle passes the content.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of Rakshit with the learnings from Ramanujam to have a system to provide measurable compensation for the provider of the advertising content in a reward based quantifiable method.

	Regarding claim 12, Rakshit teaches the method of claim 1, but does not specifically teach further comprising recording the movement of the vehicle to affect the view seen by the occupant, as a compensable event for which an autonomous vehicle service provider associated with the autonomous vehicle is paid.

However, Ramanujam discloses an autonomous vehicle that may be configured to provide commands to drive the autonomous vehicle to the destination according to the route with targeted adverting which can be transmitted when the autonomous vehicle is within a defined distance from the business entities when driving on the route to the destination. The method teaches recording the movement of the vehicle to affect the view seen by the occupant, as a compensable event for which an autonomous vehicle service provider associated with the autonomous vehicle is paid. Ramanujam [0056] “the server 320 may detect when the autonomous vehicle 310 is within a defined distance from one of the business entities of interest when the autonomous vehicle 310 is driving along the route to the destination”. See also Ramanujam [0057] “The autonomous vehicle 310 may detect when a particular entity is nearby, and the autonomous vehicle 310 may retrieve a stored advertisement 324 related to that business entity for display inside the autonomous vehicle 310. Therefore, the user 330 may view the advertisements 324 (e.g., promotions, deals or coupons) for the business entities while traveling along the route to the destination”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the method of Rakshit with the learnings from Ramanujam to have a system to provide measurable compensation for the provider of the advertising content in a reward based quantifiable method.


Claims 7-9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit (US 20210150896) in view of Zavesky (US 20180114251)

Regarding claim 7, Rakshit teaches the method of claim 1, but does not specifically teach wherein the current conditions of the occupant comprises a current activity of the occupant. 

However, Zavesky discloses a processing system that perform operations, including detecting a vehicle, obtaining a demographic profile for an occupant of the vehicle, obtaining a directed advertisement for the vehicle based on the demographic profile of the occupant, generating a message for the vehicle based on the directed advertisement, and broadcasting the message to the vehicle, wherein an on-board device of the vehicle receives the message.

The system disclosed in Zavesky has a processing system and is equipped with cameras and a detector that discloses wherein the current conditions of the occupant comprises a current activity of the occupant. (Zavesky [0019] “The camera system can exemplary communicate with an audience detector 106 that can parse images from the camera system 102 to determine target vehicles and target passengers from visual information from the camera system”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Rakshit with the learnings from Zavesky to acquire pertinent information of the occupant to determine a vantage point for viewing content.

	Regarding claim 8, Rakshit as modified by Zavesky teaches the method of claim 7, wherein monitoring the current activity of the occupant comprises receiving information from at least one of a camera, a microphone, an eye gaze detection device, a pressure sensor, a heat sensor, a wireless communication sensor, an accelerometer, a gyroscope, a physiological sensor, a temperature sensor, a biometric sensor, or an occupant's mobile computing/communication device. (Zavesky [0019] “Exemplarily, the camera system 102 can pick out individual vehicles. In addition, the camera system 102 can also visually identify drivers and passengers in the vehicles. The camera system can exemplary communicate with an audience detector 106 that can parse images from the camera system 102 to determine target vehicles and target passengers from visual information from the camera system”.)

	Regarding claim 9, Rakshit teaches the method of claim 1, but does not specifically teach wherein determining whether to change the position of the vehicle to affect the view seen by the occupant considers at least one of: whether the occupant is available to view the content; whether the content is appropriate for the occupant; whether changing the position of the autonomous vehicle will affect the occupant's view of the content; whether changing the position of the vehicle can be physically accomplished given surrounding vehicles and road conditions; whether changing the position of the autonomous vehicle will undesirably impact speed of the autonomous vehicle, route travel time, and/or route distance; or whether an autonomous vehicle service provider associated with the autonomous vehicle will receive from a content provider associated with the content, compensation for a view of the content by the occupant.

However, Zavesky discloses a processing system that perform operations, including detecting a vehicle, obtaining a demographic profile for an occupant of the vehicle, obtaining a directed advertisement for the vehicle based on the demographic profile of the occupant, generating a message for the vehicle based on the directed advertisement, and broadcasting the message to the vehicle, wherein an on-board device of the vehicle receives the message.

The system disclosed in Zavesky has a processing system and is equipped with an audience detector and the system discloses wherein determining whether to change the position of the vehicle to affect the view seen by the occupant considers at least one of: whether the occupant is available to view the content; whether the content is appropriate for the occupant; whether changing the position of the autonomous vehicle will affect the occupant's view of the content; whether changing the position of the vehicle can be physically accomplished given surrounding vehicles and road conditions; whether changing the position of the autonomous vehicle will undesirably impact speed of the autonomous vehicle, route travel time, and/or route distance; or whether an autonomous vehicle service provider associated with the autonomous vehicle will receive from a content provider associated with the content, compensation for a view of the content by the occupant.  (See Zavesky fig. 1, item 106. Zavesky [0019] “the camera system 102 can also visually identify drivers and passengers in the vehicles. The camera system can exemplary communicate with an audience detector 106 that can parse images from the camera system 102 to determine target vehicles and target passengers from visual information from the camera system”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Rakshit with the learnings from Zavesky to acquire pertinent information of the occupant to determine a vantage point for viewing content.

Regarding claim 13, Rakshit teaches the method of claim 1, but does not specifically teach further comprising activating a signal in the autonomous vehicle as the autonomous vehicle passes the content to signal to the occupant a direction in which the content is viewable.

However, Zavesky discloses a processing system that perform operations, including detecting a vehicle, obtaining a demographic profile for an occupant of the vehicle, obtaining a directed advertisement for the vehicle based on the demographic profile of the occupant, generating a message for the vehicle based on the directed advertisement, and broadcasting the message to the vehicle, wherein an on-board device of the vehicle receives the message.

The system disclosed in Zavesky has a processing system and is equipped with a signaling element and the system discloses further comprising activating a signal in the autonomous vehicle as the autonomous vehicle passes the content to signal to the occupant a direction in which the content is viewable. (Zavesky [0045] “In other embodiments, any number of signaling elements can be applied to the targeted billboard 912. Similar to embodiments discussed above, signaling elements 942, 944, and 946 can communicate with embodiments of media server 214, network, 218, and cell tower 215 of FIG. 2 to provide directed advertising or marketing material”. See also Zavesky [0066] “Exemplarily, each car 208 in the “eastbound” direction can observe the signal but equipment of each vehicle can differentiate between these signals to deliver the proper message”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Rakshit with the learnings from Zavesky to incorporate a method of notifying the occupant the direction of the content that is viewable.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method and system for controlling autonomous vehicles to affect occupant view.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/SZE-HON KONG/Primary Examiner, Art Unit 3661